Citation Nr: 0424747	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  97-10 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of an 
ununited fracture of the right navicular, status post fusion.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for injuries of the back, nose, knee, and head 
resulting from VA hospitalization.

4.  Entitlement to an increased rating for bruised flexor 
muscles of the right forearm, with decreased range of motion 
and pain, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served in the Alabama National Guard.  He had 
periods of service that included active duty for training 
from February 1973 to June 1973, in June 1976, and in May 
1987.

By decisions entered in August 1996, August 1999, and January 
2000, the RO denied the veteran's claim for service 
connection for residuals of a back injury; his claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for injuries of 
the back, nose, knee, and head resulting from VA 
hospitalization; his claim for a rating in excess of 10 
percent for bruised flexor muscles of the right forearm; his 
application to reopen a claim for service connection for 
residuals of an ununited fracture of the right navicular, 
status post fusion; and his claim for service connection for 
depression secondary to the service-connected disability of 
his right forearm.  The veteran appealed the RO's 
determinations to the Board of Veterans' Appeals (Board).  In 
June 2001, the Board reopened the claim for service 
connection for residuals of an ununited fracture of the right 
navicular, and remanded all five of the veteran's claims to 
the RO for additional development.

In August 2003, while the case was in remand status, the RO 
granted service connection for a major depressive order as 
secondary to the service-connected disability of the 
veteran's right forearm.  The RO also increased the veteran's 
rating for the disability of his right forearm from 10 to 30 
percent, effective from March 25, 1999; the date that he 
filed a claim for increase.  Accordingly, the issues now on 
appeal have been characterized as set forth above, on the 
title page of this preliminary order.

In October 2001, the veteran filed a claim for total 
disability rating based on individual unemployability due to 
service-connected disability.  Inasmuch as the record on 
appeal does not reflect RO has taken adjudicatory action on 
that claim, the matter is referred to the RO.

For the reasons set forth below, this appeal is being 
REMANDED via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

When the Board remanded the veteran's claims to the RO in 
June 2001, the Board requested, among other things, that the 
RO take action necessary to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)); that the RO obtain updated 
records of treatment, and records dated prior to March 1990, 
from the VA Medical Center (VAMC) in Birmingham, Alabama; and 
that the RO obtain any reports of investigation generated by 
the VAMC in Tuscaloosa in connection with the injuries 
sustained by the veteran during a period of hospitalization 
at that facility from November to December 1994.  The Board 
also requested that the veteran be afforded an orthopedic 
examination for purposes of ascertaining the etiology of the 
ununited fracture of his right wrist (with attention being 
given to the conclusions contained in the report of a March 
1992 VA examination); to ascertain the severity of the 
residuals resulting from bruised flexor muscles of the right 
forearm, as distinct from the residuals of the fracture of 
the right wrist; and to ascertain the extent to which, if 
any, injury sustained during a period of hospitalization in 
November and December 1994 resulted in disability.

Unfortunately, the requested development has not been 
completed.  The RO sent VCAA notice letters to the veteran in 
July 2001 and February 2004.  However, neither of those 
letters informed him of the information and evidence 
necessary to substantiate a claim for compensation benefits 
under the former version of 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.159(b)(1).  Nor did they specifically notify 
him that he needed to provide any evidence in his possession 
that pertained to his claims.  Id.  Further, the record shows 
that the RO has obtained records of treatment from the VAMC 
in Birmingham only through July 2001, and that no request has 
been made for records dated prior to March 1990.  Nor has a 
request been made for reports of investigation generated by 
the VAMC in Tuscaloosa.  And while the veteran was afforded 
orthopedic examinations in November 2001 and May 2003, the 
opinions requested by the Board were not provided: The 
examining physicians did not comment on the conclusions 
contained in the report of the March 1992 VA examination; did 
not clearly distinguish between disability due to bruised 
flexor muscles of the right forearm, versus the right wrist 
fracture; and apparently limited their consideration of the 
§ 1151 question to whether the veteran sustained disability 
of his right arm during the period of hospitalization in 
November and December 1994.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that a remand by the Board confers 
on the appellant, as a matter of law, a right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given those pronouncements, and 
the fact that the development sought by the Board in this 
case has not been fully completed, another remand is now 
required.  38 C.F.R. § 19.9 (1999).

On remand, in addition to completing the actions outlined 
previously, the RO should make reasonable efforts to assist 
the veteran in obtaining records of treatment from Brookwood 
Medical Center, inasmuch as he has indicated that he received 
treatment for his back at that facility around 1989, and the 
RO has made only one attempt to obtain the relevant records.  
See 38 C.F.R. § 3.159(c)(1) (indicating that VA's duty to 
assist a claimant in obtaining private medical records 
generally consists of an initial request for the records and, 
if the records are not received, at least one follow-up 
request).  The RO should also take action to assist the 
veteran in obtaining relevant records of treatment from Drs. 
Craddock, Randolph, and "Vague", referenced in releases 
received from the veteran in March 1995, and from Michael 
Jones and from Drs. Sanders and Baker, referenced in 
insurance benefits statements submitted to the RO in August 
1995.  The Board further finds that it would be helpful to 
obtain an opinion as to the etiology of the veteran's claimed 
back disorder, insofar as the record includes a June 1976 
letter from the Adjutant General of the State Military 
Department of Alabama indicating that the veteran injured his 
back in June 1976; evidence of a current back disorder; and 
the veteran's statements to the effect that he has 
experienced problems with his back since the time of the in-
service incident in June 1976.  38 C.F.R. § 3.159(c)(4).

The veteran is hereby notified that it is his responsibility 
to report for any examinations scheduled in connection with 
this appeal, and to otherwise cooperate in the development of 
his case.  The consequences of failure to report for a VA 
examination without good cause may include denial of his 
claim(s).  See 38 C.F.R. §§ 3.158 and 3.655 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The veteran should be provided with a new 
VCAA notice letter pertaining to the claims 
presently on appeal.  Among other things, the 
letter should include notice as to the 
information and evidence necessary to 
substantiate a claim for compensation under 
the former version of 38 U.S.C.A. § 1151.  
The letter should also include notice to the 
veteran that he should provide any evidence 
in his possession that pertains to his 
claims.

2.  The veteran should be asked to provide 
releases for Brookwood Medical Center, 
Michael Jones, and Drs. Craddock, Randolph, 
"Vague", Sanders, and Baker.  He should 
also be asked to provide releases for any 
other private health care providers who have 
treated him for the disorders here at issue 
(including any chiropractors who may have 
treated him), and whose records have not 
already been obtained.  If the veteran 
provides appropriate releases, efforts should 
be undertaken to assist him in obtaining the 
evidence identified, following the procedures 
set out in 38 C.F.R. § 3.159.  The evidence 
obtained should be associated with the claims 
file.

3.  The VAMC in Birmingham should be 
contacted and asked to provide any 
additional, relevant records of treatment 
dated prior to March 1990 and subsequent to 
June 2001.  The evidence obtained should be 
associated with the claims file.

4.  The VAMC in Tuscaloosa should be 
contacted and asked to provide a copy of any 
reports of investigation generated in 
connection with the injuries sustained by the 
veteran during a period of hospitalization at 
that facility from November to December 1994.  
The evidence obtained should be associated 
with the claims file.

5.  After the above development has been 
completed, the veteran should be scheduled 
for an orthopedic examination.  The examiner 
should review the claims file, indicate in 
the report of the examination that the claims 
file has been reviewed, perform any indicated 
testing, and address each of the following 
items:

a.  Please provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran fractured 
his right wrist at the same time that 
he injured his right forearm in service 
in June 1976.  (The examiner should 
comment on the significance, if any, of 
the in-service records indicating that 
the veteran was found to have an "old" 
ununited fracture of the navicular in 
June 1976, and the statement made by an 
examiner in the report of a March 1992 
VA examination to the effect that that 
conclusion was "somewhat questionable" 
in retrospect.)  If it is your 
conclusion that the fracture of the 
right wrist pre-existed the incident in 
June 1976, please provide an opinion as 
to whether it is at least as likely as 
not that the disability of the right 
wrist underwent a chronic or permanent 
worsening as a result of the incident 
in June 1976.

b.  Please provide a full description 
of the disabling manifestations of the 
veteran's right forearm and right wrist 
disorders, and indicate which of these 
manifestations can as likely as not be 
attributed to the right forearm 
disability, and which can more likely 
be attributed to the disability of the 
right wrist.  If it is not possible to 
make such a distinction, please state 
that conclusion in the report of the 
examination.

c.  Please provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran has a 
disability of the back that can be 
attributed to injury in service in June 
1976.  (The examiner should comment on 
the significance, if any, of the 
finding of a normal spine on in-service 
examination in June 1980, and the 
reports of record indicating that the 
veteran sustained intercurrent injuries 
to his back in 1986 and 1989.)

d.  Please provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran sustained a 
chronic or permanent disability of his 
spine, nose, right knee, and/or head as 
a result of the fall he had at the VAMC 
in Tuscaloosa during a period of 
hospitalization at that facility in 
November and December 1994.  If you 
determine that one or more chronic or 
permanent disabilities were sustained 
as a result of the fall, please provide 
a diagnosis for each such disability.

A complete rationale should be 
expressed for all opinions provided.  
If the examining physician finds that 
it would be helpful or necessary to 
obtain a consult and/or examination 
from another physician in order to 
address items enumerated above, that 
should be accomplished.

6.  The claims here on appeal should then be 
re-adjudicated.  If any benefit sought 
remains denied, a supplemental statement of 
the case (SSOC) should be provided to the 
veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


